DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form This office action is in response to the Amendment filed on 10/1/2021. Claims 1-20 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 1-9 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 6-9 that the cited reference Horunranta and Gruneberg don’t teach or suggest that the streams are combined before they are sent. 
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. Gruneberg teaches this limitation. Gruneberg teaches that two or more streams are multiplexed at the transmitter into one stream and sent to the receiver, where they are demultiplexed, i.e. transmitting the combined signal:
A stream multiplexer and a stream demultiplexer for broadcast streaming of panoramic video for interactive clients (par. 2). 
At the transmitter, different spatial segments of a video picture of a video stream are packetized into separate substreams. At the receiver, a stream demultiplexer extracts multiple separate substreams from a group of substreams (par. 23-24). 
The encoder combines at least two different spatial segments such that the encoded data comprises at least two slices. The coding constraint is fulfilled when removing at least one slice header of the at least two slices while maintaining a slice header of the first slice of the at least two slices with respect to a coding order and concatenating the at least two slices or a proper subset of the at least two slices using the first slice header results in a standard conformant data stream (par. 31). 
The transmitter comprises a stream multiplexer that combines different spatial segments of a video picture of the video stream into substreams (par. 33). 
The transmitter combines the data of multiple different spatial segments into one slice and one substream (par. 47). 
The receiver comprises a stream demultiplexer that selectively extracts the separate substreams from the group of separate substreams (par. 59). 
The transmitter separately encodes groups of subsequent spatial segments, to obtain encoded data for each of the groups of subsequent spatial segments, i.e. one encoded data per group of two or more subsequent spatial segments (FIG. 1 and par. 109).

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hourunranta et al (U.S. Patent Application 20180310010) in view of Gruneberg et al (U.S. Patent Application 20190098348). 
Regarding claims 1, 10 and 11, Hourunranta et al teaches a method for generating a video signal representing a temporally-varying scene having a plurality of scene-regions (i.e. a method for the efficient streaming and processing of high-resolution panoramic video images (abstract)), comprising: 
receiving, with a controller, a first segment of a video stream corresponding to a first scene-region of the plurality of scene-regions during a current playback-time interval (i.e. delivery of streamed panoramic images (title). Receive base layer video image set at first resolution and bitrate (FIG. 6 step 602 and par. 5). Each tile may then be encoded separately and may be further broken into segments that can be delivered over a content delivery network (CDN) (par. 36). The base layer can also have segments (par. 59). A relatively low resolution and/or bitrate is used with the base layer video image set, in order to reduce the demand on network and/or other processing resources (FIG. 6 and par. 75). A low resolution base layer of the video may be generated to display the remaining content that falls outside the field of view of the user (par. 36)); 
receiving, with a controller, a second segment corresponding to a second scene-region within the first scene-region (i.e. the memory stores and buffers input data (FIG. 2 element 204 and par. 51). The higher-resolution content is downloaded (par. 39). Receive enhancement layer video image set associated with viewport with a second resolution and bit rate (FIG. 6 step 604 and par. 5). The enhancement layer tiles are transmitted and/or otherwise configured to allow the content within the tiles to be displayed at a higher resolution than the resolution level used for the base layer (par. 60). Receive one or more image tiles in an enhancement layer to provide high resolution video images in the viewport used by a user at a given time (FIG. 6 and par. 77). High resolution video tiles are created and transmitted for the viewport (par. 36)); 
generating, with a controller, a combined signal by combining the first segment and the second segment, the combined signal including data corresponding to the first scene-region at a first image resolution and data corresponding to the second scene-region at a second image resolution different from the first image resolution (i.e. for the portions of an image associated with a viewport of a user, one or more tiles at a higher resolution may be provided in an enhancement layer that may be merged with the base layer to provide higher resolution content in the viewer's field of view (abstract). The base layer video and the merged decoded tiles are displayed to a viewer. Tiles associated with a viewport are presented to a viewer in connection with the base layer, which provides images for regions outside the viewport (FIG. 6 step 610 and par. 81)); and 
transmitting, with a controller and after combining the first segment and the second segment, the signals to a display device that displays the temporally-varying scene represented by the combined signal (i.e. a panoramic view is generated and combined including the transmission, receipt, and/or rendering of one or more tiles within a panoramic video at a higher resolution than that used with a base layer of the same video (par. 50). Base layer video and decoded merged tiles are displayed to a viewer. Video images are displayed to a user via a viewing device, such as a head-mounted display, a mobile device, and/or another viewing setup (FIG. 6 step 610 and par. 81)).  
Hourunranta et al doesn’t expressly teach transmitting the combined signal.  
Gruneberg et al teaches transmitting the combined signal (i.e. a stream multiplexer and a stream demultiplexer for broadcast streaming of panoramic video for interactive clients (par. 2). At the transmitter, different spatial segments of a video picture of a video stream are packetized into separate substreams. At the receiver, a stream demultiplexer extracts multiple separate substreams from a group of substreams (par. 23-24). The encoder combines at least two different spatial segments such that the encoded data comprises at least two slices. The coding constraint is fulfilled when removing at least one slice header of the at least two slices while maintaining a slice header of the first slice of the at least two slices with respect to a coding order and concatenating the at least two slices or a proper subset of the at least two slices using the first slice header results in a standard conformant data stream (par. 31). The transmitter comprises a stream multiplexer that combines different spatial segments of a video picture of the video stream into substreams (par. 33). The transmitter combines the data of multiple different spatial segments into one slice and one substream (par. 47). The receiver comprises a stream demultiplexer that selectively extracts the separate substreams from the group of separate substreams (par. 59). The transmitter separately encodes groups of subsequent spatial segments, to obtain encoded data for each of the groups of subsequent spatial segments, i.e. one encoded data per group of two or more subsequent spatial segments (FIG. 1 and par. 109). Examiner note: two or more streams are multiplexed at the transmitter into one stream and sent to the receiver, where they are demultiplexed).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Gruneberg et al to provide a separate step for combining the streams before sending them to the receiver, because doing so would allow sending a panorama video to a decoder even though the panorama video comprises a resolution that is higher than the decoder can decode (par. 5).


Regarding claims 2 and 12, Hourunranta et al and Gruneberg et al teach the method of claim 1. Hourunranta et al further teaches wherein the first image resolution is lower than the second image resolution (i.e. a relatively low resolution and/or bitrate is used with the base layer video image set, in order to reduce the demand on network and/or other processing resources (FIG. 6 and par. 75). A low resolution base layer of the video may be generated to display the remaining content that falls outside the field of view of the user (par. 36). The higher-resolution content is downloaded (par. 39). Receive enhancement layer video image set associated with viewport with a second resolution and bit rate (FIG. 6 step 604 and par. 5). The enhancement layer tiles are transmitted and/or otherwise configured to allow the content within the tiles to be displayed at a higher resolution than the resolution level used for the base layer (par. 60). Receive one or more image tiles in an enhancement layer to provide high resolution video images in the viewport used by a user at a given time (FIG. 6 and par. 77). High resolution video tiles are created and transmitted for the viewport (par. 36)).  


Regarding claims 7 and 17, Hourunranta et al and Gruneberg et al teach the method of claim 1. Hourunranta et al further teaches receiving, with a controller, a region signal from a user, and determining, with a controller, an area of the second scene-region within the first scene-region based on the region signal (i.e. request the relevant tiles based on a determination of the user's field of view in order to provide the content that is within that field of view at a high resolution (par. 36). Based upon feedback from the viewer (such as a determination of a relevant viewport, viewer orientation, viewer focus, and/or other indication, for example), a panoramic view is generated (par. 50). Particularly in situations where the user's viewport or focus of attention is detectable, it is possible to select the tiles used in connection with the enhancement layer (par. 60). Detect a change in a viewport associated with a viewer request a second enhancement layer video image set associated with the new viewport (par. 82)).  


Regarding claims 8 and 18, Hourunranta et al and Gruneberg et al teach the method of claim 7. Hourunranta et al further teaches wherein the region signal indicates a field-of-view of the user or a change in the field-of-view of the user (i.e. request the relevant tiles based on a determination of the user's field of view in order to provide the content that is within that field of view at a high resolution (par. 36). Based upon feedback from the viewer (such as a determination of a relevant viewport, viewer orientation, viewer focus, and/or other indication, for example), a panoramic view is generated (par. 50). Particularly in situations where the user's viewport or focus of attention is detectable, it is possible to select the tiles used in connection with the enhancement layer (par. 60). Detect a change in a viewport associated with a viewer request a second enhancement layer video image set associated with the new viewport (par. 82)).  


Regarding claims 9 and 19, Hourunranta et al and Gruneberg et al teach the method of claim 7. Hourunranta et al further teaches wherein receiving the second segment includes retrieving, with a controller, video data corresponding to the second scene-region from a memory (i.e. the memory stores and buffers input data (FIG. 2 element 204 and par. 51). The enhancement layer tiles are transmitted and/or otherwise configured to allow the content within the tiles to be displayed at a higher resolution than the resolution level used for the base layer (par. 60)).  


Regarding claim 20, Hourunranta et al and Gruneberg et al teach the video content controller of claim 11. Hourunranta et al further teaches wherein the display device is separate from the video content controller (i.e. video processor 106 is separate from the display on the virtual reality headset 114, they communicate over network 110 (FIG. 1 and par. 46-49)).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hourunranta et al in view of Gruneberg et al, and further in view of Shaik et al (U.S. Patent Application 20140298006). 
Regarding claims 3 and 13, Hourunranta et al and Gruneberg et al teach the method of claim 1. Hourunranta et al further teaches repeating the operations, in claim 1, of receiving, generating, and transmitting a number of times (i.e. repeat the steps of claim 1 a number of times for a number of time segments).  
Hourunranta et al doesn’t expressly teach stochastically determining an integer; and repeating the operations a number of times equal to the absolute value of the integer.
Shaik et al teaches stochastically determining, with a controller, an integer; and repeating the operations a number of times equal to the absolute value of the integer (i.e. the networking device repeats the process for each of the selected packets. The networking device then obtains a new randomly generated number to determine the number of packets that follow the additional reference packet to select. The XOR process as described is then repeated for each of the newly selected additional packets (par. 17). The process is repeated for each packet after the second packet through the N+1th packet. The value of N is determined by a random number generator that generates a value that is between a minimum value and a maximum value (par. 39)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shaik et al to repeat steps a number of times stochastically determined by an integer, because doing so would provide a method to process a video stream without overtaxing a low end networking device and without increasing the cost for producing the networking device (par. 4).


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hourunranta et al in view of Gruneberg et al, and further in view of Saxena et al (U.S. Patent Application 20160381398). 
Regarding claims 4 and 14, Hourunranta et al and Gruneberg et al teach the method of claim 1, but they don’t expressly teach modifying the second segment based on at least one of a visual effect or a metadata stored in a memory.
Saxena et al teaches modifying, with a controller, the second segment based on at least one of a visual effect or a metadata stored in a memory (i.e. provide new types of metadata, and generating the metadata for virtual reality applications. Metadata generation for these applications can support pre- and post-processing of the images or videos used in these applications. Such metadata improves picture quality, as well as user experience (par. 39). At the decoder, the metadata can be used by the virtual reality and HDR applications to improve picture quality, and enhance user experience (par. 40)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Saxena et al to modify the video segment based on metadata stored in memory, because doing so would enable the metadata to be used by applications to improve picture quality, and enhance user experience (par. 40).


Regarding claims 5 and 15, Hourunranta et al and Gruneberg et al and Saxena et al teach the method of claim 4, but Hourunranta et al and Gruneberg et al don’t expressly teach downloading at least one of the metadata and the visual effect to the memory.
Saxena et al teaches downloading, with a controller, at least one of the metadata and the visual effect to the memory (i.e. assist in generating and transmitting metadata along with video codecs (par. 39). Additional processing can be performed at the encoder to generate metadata that can be sent to the decoder as side-information. At the decoder, the metadata can be used by the virtual reality and HDR applications to improve picture quality, and enhance user experience (par. 40)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Saxena et al to download metadata to memory, because doing so would enable the metadata to be used by applications to improve picture quality, and enhance user experience (par. 40).


Regarding claims 6 and 16, Hourunranta et al and Gruneberg et al and Saxena et al teach the method of claim 4, but Hourunranta et al and Gruneberg et al don’t expressly teach the modifying being based on the stored metadata, and modifying at least one of luminance, chrominance, color histogram, brightness, contrast, gamma correction, saturation, or local spatial pixel or area context of the first segment.
Saxena et al teaches the modifying being based on the stored metadata, and modifying, with a controller, at least one of luminance, chrominance, color histogram, brightness, contrast, gamma correction, saturation, or local spatial pixel or area context of the first segment (i.e. include spatial varying dynamic range metadata e.g., tone mapping parameters for different regions such as max, average, min luminance's in that region. Depending on where the user is looking selectively apply metadata and color volume transform to mimic behavior of human eye (FIG. 6 and par. 73-77). Calculate luminance metadata. Transmit the metadata to decoder to modify the image according to the luminance metadata (FIGs. 9AB and par. 109)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Saxena et al to use the stored metadata to modify visual effects, because doing so would enable the metadata to be used by applications to improve picture quality, and enhance user experience (par. 40).


Conclusion

4.        The following additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts teach transmitting combined video streams:
Carter et al, U.S. Patent Application 20080271082, “USER CONTROLLED MULTIMEDIA TELEVISION BROADCAST ON SINGLE CHANNEL“, teaches a television broadcast system packaging live, simultaneous, multiple feed telecast and pre-determined multimedia content over a single channel (FIG. 1 and abstract, par. 21). 
Bichot et al, U.S. Patent Application 20140359157, “SYSTEM AND METHOD FOR MULTIPLEXED STREAMING OF MULTIMEDIA CONTENT”, teaches a system of multiplexed streaming of multimedia content, including a server that transmits multimedia content in a streaming environment to a client (par. 16).
Jung et al, U.S. Patent Application 20150121445, “APPARATUS AND METHOD FOR TRANSMITTING AND RECEIVING BROADCASTING”, teaches a broadcasting channel that multiplexes at least two video streams and transmits the multiplexed stream through a broadcasting network (FIG. 1 and abstract).

THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
October 21, 2021